Case 4:18-cv-00442-ALM-CMC Document 136 Filed 05/14/20 Page 1 of 2 PageID #: 7773



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                            PLAINTIFF’S UNOPPOSED MOTION
                          FOR EXTENSION OF TIME TO RESPOND

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to grant him an

  extension of time to respond to the Defendants’ Notice of Supplemental Evidence in

  Support of Motion to Compel (Doc. No. 131):

          Since May 4, 2020, Plaintiff’s Counsel has been staying with elderly family

  members in Texas, one of whom is unable to care for herself. These duties require

  round-the-clock attention and, as a result, Plaintiff’s Counsel is largely unable to work.

  Another family member is scheduled to take over these responsibilities on May 18, 2020,

  at which point Plaintiff’s Counsel will return to his home in New York. The Plaintiff

  moves the Court to extend the deadline for responding to the Defendants’ Notice of

  Supplemental Evidence in Support of Motion to Compel from May 15, 2020 until May

  20, 2020.         The Plaintiff has conferred with counsel for the Defendants, and the

  Defendants do not oppose this request.




                                              -1-
Case 4:18-cv-00442-ALM-CMC Document 136 Filed 05/14/20 Page 2 of 2 PageID #: 7774



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                           CERTIFICATE OF CONFERENCE

        I certify that I conferred with counsel for the Defendants via email, and the
  Defendants do not oppose this motion.

                                            /s/ Ty Clevenger
                                            Ty Clevenger


                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on May 14, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
